              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
              CIVIL CASE NO. 3:19-cv-00022-MR-WCM


AMBER ELAINE HASTINGS,             )
                                   )
                     Plaintiff,    )
                                   )
           vs.                     )           ORDER OF REMAND
                                   )
ANDREW M. SAUL, Commissioner       )
of Social Security Administration, )
                                   )
                     Defendant.    )
_______________________________ )


     THIS MATTER is before the Court on the Defendant’s Motion for

Remand [Doc. 7].

     Sentence four of 42 U.S.C. § 405(g) provides, in pertinent part, that

“[t]he court shall have power to enter, upon the pleadings and transcript of

the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a

rehearing.” The Defendant here has moved for reversal of the decision

below and for remand of this case for further administrative proceedings. For

the reasons stated in the Defendant’s motion, the Court finds that remand is

appropriate. See Melkonyan v. Sullivan, 501 U.S. 89 (1991).
      IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Remand [Doc. 7] is GRANTED.

      IT IS FURTHER ORDERED that, pursuant to sentence four of section

205(g) of the Social Security Act, 42 U.S.C. § 405(g), the decision of the

Commissioner of Social Security is hereby REVERSED and this case is

hereby REMANDED for further administrative proceedings, consistent with

this Order.

      The Clerk of Court shall enter a separate Judgment of Remand

simultaneously herewith, thereby closing the case.

      IT IS SO ORDERED.

                            Signed: August 5, 2019




                                       2
